Name: Commission Regulation (EC) NoÃ 1624/2005 of 4 October 2005 derogating from Council Regulation (EC) NoÃ 866/2004 as regards citrus fruit crossing the line in Cyprus
 Type: Regulation
 Subject Matter: plant product;  Europe;  European Union law;  tariff policy
 Date Published: nan

 5.10.2005 EN Official Journal of the European Union L 259/17 COMMISSION REGULATION (EC) No 1624/2005 of 4 October 2005 derogating from Council Regulation (EC) No 866/2004 as regards citrus fruit crossing the line in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 866/2004 of 29 April 2004 on a regime under Article 2 of Protocol No 10 of the Act of Accession (1), and in particular Article 4(2), second subparagraph, thereof, Whereas: (1) Article 4(2), first subparagraph, of Regulation (EC) No 866/2004 provides that goods which are wholly obtained in the areas of the Republic of Cyprus not under the effective control of the Government of the Republic of Cyprus or have undergone their last, substantial, economically justified processing or working in an undertaking equipped for that purpose in those areas are not subject to customs duties or charges having equivalent effect when they are introduced in the areas under the effective control of the Government of the Republic of Cyprus, unless they are of a kind eligible for export refunds or intervention measures. (2) Article 4(2) of Regulation (EC) No 866/2004 was amended by Council Regulation (EC) No 293/2005 (2) to extend the access to the abovementioned duty-free regime, on a case-by-case basis, to certain products of a kind eligible for export refunds or intervention measures, provided that conditions and arrangements for that access ensure that the financial interests of the Community can be effectively protected. (3) Facilitating the movement of citrus fruit would contribute to the process of economic development of the areas not under the effective control of the Government of the Republic of Cyprus, given the interest amongst economic operators in Cyprus in marketing citrus fruit produced in those areas on the Community market. (4) Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (3), Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (4) and Commission Regulation (EC) No 2111/2003 of 1 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (5) provide for checks to ensure compliance with Community rules in the fruit and vegetable sectors. Pursuant to those Regulations, the Government of the Republic of Cyprus should ensure through appropriate checks that products covered by this Regulation are not subject to export refunds and intervention measures. (5) Since the level of refunds paid for the export from the Community of citrus fruits is low, the risk of fraud under the measures provided for in this Regulation is limited. The Government of the Republic of Cyprus should, nevertheless, ensure that the rule of Community origin as set out in the second indent of Article 35(9) of Regulation (EC) No 2200/96 and in Article 11(2) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (6) is complied with. (6) In accordance with Article 8 of Commission Regulation (EC) No 1480/2004 of 10 August 2004 laying down specific rules concerning goods arriving from the areas not under the effective control of the Government of Cyprus in the areas in which the Government exercises effective control (7), the Turkish Cypriot Chamber of Commerce and the authorities of the Republic of Cyprus have to communicate to the Commission the information enabling the Commission to monitor the trade flows across the green line. (7) Accordingly, it does not appear necessary to establish further conditions for the duty-free access of citrus fruits obtained in the areas not under the effective control of the Government of the Republic of Cyprus. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the first subparagraph of Article 4(2) of Regulation (EC) No 866/2004, citrus fruit crossing the line within the meaning of that Regulation falling within CN code 0805 shall not be subject to customs duties or charges having equivalent effect. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 30.4.2004, p. 128. Regulation as amended by Commission Regulation (EC) No 1283/2005 (OJ L 203, 4.8.2005, p. 8). (2) OJ L 50, 23.2.2005, p. 1. (3) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (4) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by the 2003 Act of Accession. (5) OJ L 317, 2.12.2003, p. 5. (6) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (7) OJ L 272, 20.8.2004, p. 3.